Name: 2006/384/EC: Commission Decision of 29 May 2006 amending Decision 2006/135/EC as regarding the establishment of areas A and B in certain Member States due to outbreaks of highly pathogenic avian influenza (notified under document number C(2006) 2090) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  Europe;  health;  animal product
 Date Published: 2006-06-02; 2007-05-08

 2.6.2006 EN Official Journal of the European Union L 148/53 COMMISSION DECISION of 29 May 2006 amending Decision 2006/135/EC as regarding the establishment of areas A and B in certain Member States due to outbreaks of highly pathogenic avian influenza (notified under document number C(2006) 2090) (Text with EEA relevance) (2006/384/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Having regard to Regulation (EC) No 998/2003 of 26 May 2003 of the European Parliament and of the Council on the animal health requirements applicable to the non-commercial movement of pet animals and amending Council Directive 92/65/EEC (3), and in particular Article 18 thereof, Having regard to Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (4), and in particular Article 66(2) thereof, Whereas: (1) Denmark has notified the Commission and the other Member States of an outbreak of highly pathogenic avian influenza A virus of subtype H5N1 in poultry on its territory and has taken the appropriate measures provided for in Commission Decision 2006/135/EC of 22 February 2006 concerning certain protection measures in relation to highly pathogenic avian influenza in the Community (5). (2) Following that outbreak, Denmark took the necessary measures in accordance with Decision 2006/135/EC. After notification of those measures, the Commission has examined them in collaboration with the Member State concerned, and is satisfied that areas A and B established by that Member State are at sufficient distance to the outbreak in poultry. It is therefore necessary to establish areas A and B in Denmark and to fix the duration of that regionalisation. (3) Taking account of Article 2(4)(b) and (c) of Decision 2006/135/EC and a final evaluation of the epidemiological situation with regard to highly pathogenic avian influenza of the subtype H5N1 in certain parts of Sweden and Germany, the measures established for those areas in accordance with Article 2(2) of that Decision are no longer necessary. (4) It is therefore necessary to amend Parts A and B of Annex I to Decision 2006/135/EC accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annex I to Decision 2006/135/EC is replaced by the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 29 May 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. Directive as last amended by Directive 2004/41/EC (OJ L 157, 30.4.2004, p. 33); corrected version (OJ L 195, 2.6.2004, p. 12). (2) OJ L 224, 18.8.1990, p. 29. Directive as last amended by Directive 2002/33/EC of the European Parliament and of the Council (OJ L 315, 19.11.2002, p. 14). (3) OJ L 146, 13.6.2003, p. 1. Regulation as last amended by Commission Regulation (EC) No 590/2006 (OJ L 104, 13.4.2006, p. 8). (4) OJ L 10, 14.1.2006, p. 16. (5) OJ L 52, 23.2.2006, p. 41. Decision as last amended by Decision 2006/293/EC (OJ L 107, 20.4.2006, p. 44). ANNEX Annex I to Decision 2006/135/EC is replaced by the following: ANNEX I PART A Area A as referred to in Article 2(1): ISO Country Code Member State Area A Date until applicable Code Name DK DENMARK The municipalities of: Ã RSLEV KERTEMINDE LANGESKOV MUNKEBO NYBORG ODENSE ÃRBÃ K OTTERUP RINGE RYSLINGE ULLERSLEV 28.6.2006 PART B Area B as referred to in Article 2(2): ISO Country Code Member State Area B Date until applicable Code Name DK DENMARK ADNS 00700 The county of: FUNEN 28.6.2006